In a proceeding to vacate an arbitrator’s award, (1) the parties cross appeal from an order of the Supreme Court, Nassau County, entered May 23, 1975, which (a) denied a motion to confirm the award, (b) vacated the award and (c) remanded the matter to the arbitrator for a new ruling and (2) the Port Washington Teachers Association appeals from a further order of the same court, dated October 16, 1975, which denied its motion for reargument. Appeal from the order dated October 16, 1975 dismissed, without costs or disbursements. No appeal lies from an order denying reargument (Matter of Robinson, 30 AD2d 702). Order entered May 23, 1975, reversed, on the law, without costs or disbursements, application to vacate the arbitrator’s award denied, and motion to confirm the said award granted. In our opinion, the arbitrator did not exceed his authority in providing the grievant with remedial relief. We agree with the appellant-respondent that it would be a meaningless exercise for the parties to agree to arbitrate their grievances in order to satisfactorily resolve differences if the power to make a binding ruling did not include the power to fashion a remedy (cf. Board of Educ., Bellmore-Merrick Cent. High School Dist. v Bellmore-Merrick United Secondary Teachers, 39 NY2d 167; Matter of Bellmore-Merrick United Secondary Teachers v Board of Educ., 51 AD2d 762). Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.